UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5141


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN CURTIS AUTRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:08-cr-00051-F-1)


Submitted:   May 20, 2010                 Decided:    June 11, 2010


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC, Warrenton,
North Carolina, for Appellant.    Anne Margaret Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant      to    a    written   plea      agreement,         Brian   Curtis

Autry    pled   guilty     to       possession    with     intent       to    distribute

cocaine and more than fifty grams of cocaine base, in violation

of 21 U.S.C. § 841(a)(1) (2006), and possession of firearms in

furtherance     of   a   drug       trafficking    crime,       in    violation      of    18

U.S.C.    § 924(c)       (2006).         He    received      a       within-Guidelines

sentence of 192 months’ imprisonment.                    On appeal, his attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    questioning         whether    Autry’s       sentence       is    reasonable.

Autry was notified of his right to file a pro se supplemental

brief but has not filed such a brief.                      The United States has

moved to dismiss the appeal in part based on Autry’s waiver in

his plea agreement of his right to appeal the sentence.                                    We

affirm in part and dismiss in part.

            A   defendant       may    waive     the    right    to    appeal       if    the

waiver is knowing and intelligent.                United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                     Generally, if the district

court fully questions a defendant during the Rule 11 colloquy

regarding the waiver of his right to appeal, the waiver is both

valid and enforceable.              United States v. Johnson, 410 F.3d 137,

151 (4th Cir. 2005); United States v. Wessells, 936 F.2d 165,

167-68 (4th Cir. 1991).



                                           2
            In his plea agreement, Autry agreed to waive the right

“to appeal whatever sentence is imposed, including any issues

that    relate       to   the    establishment          of     the     advisory     Guideline

range, reserving only the right to appeal from a sentence in

excess    of     the      applicable      advisory        Guideline         range      that   is

established at sentencing . . . .”                      At the Fed. R. Crim. P. 11

hearing,       the     district        court    explained        the    appellate        waiver

provision      to    Autry,      and    Autry       stated     that    he   understood        the

appellate rights that he was waiving.

                Our de novo review of the record convinces us that

Autry’s waiver is valid and enforceable.                         Further, the issue he

seeks to raise on appeal, the reasonableness of his sentence,

falls within the scope of the waiver.                            See United States v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                              We therefore grant

the United States’ motion to dismiss in part.

            In accordance with Anders, we have thoroughly reviewed

the    record    for      any    meritorious          issues    pertaining        to    Autry’s

convictions         and   have    found       none.      We    accordingly        affirm      the

convictions         and   dismiss       the    appeal    insofar       as   it    relates     to

Autry’s    sentence.             This    court       requires        that   counsel     inform

Autry, in writing, of his right to petition the Supreme Court of

the United States for further review.                         If Autry requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, counsel may move this court for leave to

                                                3
withdraw from representation.     Counsel’s motion must state that

a copy of the motion was served on Autry.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                  4